— In a negligence, products liability and breach of warranty action, plaintiff appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Nassau County (Pantano, J.), dated March 30, 1983, as, upon partially granting the motion by defendants Abex Corporation (and/or Abex Corporation, Denison Division) and Abex Denison Multipress to strike certain items from plaintiff’s notice of discovery and inspection, struck item 12 and limited the scope of items 2 and 3.
Order modified, by deleting the words “Items 2, 3, and 5 are” from the fourth paragraph thereof and substituting therefore the words “Item 5 is” and by adding after the fourth paragraph the following: “Items 2 and 3 are limited to a period of three years prior to the happening of this accident and to claims similar in nature to the one alleged, involving the same type of machine or involving the identical components in the Multipress line of machines manufactured by defendants Abex Corporation (and/or Abex Corporation, Denison Division) and Abex Denison Multipress”. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. (See Johantgen v Hobart Mfg. Co., 64 AD2d 858, 859; Ribley v Harsco Corp., 84 Misc 2d 744, affd 57 AD2d 228; Petty v Riverbay Corp., 92 AD2d 525; Matos v City of New York, 78 AD2d 834.) Brown, J. P., Niehoff, Rubin and Eiber, JJ., concur.